DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2021 has been entered.
Claims 2-17 are pending, claims 1 and 18-21 are cancelled, and claims 2 and 8 are amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 11-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. Pub. No. 20080109491) in view of Dumas (US 20130097169) in view of Castellani (US 6742032) in further view of Moore (US 20130006403). 
Regarding claim 2, Gupta teaches:
A method, comprising (claim 2):
receiving input data transferred from a client associated with an interaction on a website having one or more portions served from one or more servers that are separate (Shown in Figure 1) from each other (“Obtaining contribution information for the contributions made by the user” Step 302; “if user A inputs a new post on a blog, other users can view the blog and provide their comment, rating etc. on the blog. This comment, rating etc provided on user A's contribution is termed as feedback.”, Paragraph 0051), each of the one or more servers including one or more processors, memory, and one or more programs stored in the memory, the one or more programs including executable instructions to implement at least a community analytic module and one or more feedback interfaces configured to provide visual feedback via a network associated with one or more user interfaces associated with an online community (shown in Figure 1);
analyzing the input using the community analytic module (reputation controller 204 and Paragraph 0052) to determine a plurality of metrics associated with the interaction (“Calculating reputation score for the user”, step 304), the plurality of metrics having, at least, a first level, a second level, and a third level, one or more values of the first level indicating quantification of the interaction between the client and the online community (see examples of interactions and comments being quantified in Paragraph 0045, 0094, and 0111), one or more values of (“For example, in a blog, a comment posted by the user having the highest rank is highlighted. This motivates users to contribute better content in the online community”, Paragraph 0071), the second level being associated with feedback data (Contribution score 1-3 elements 1014) transmitted by one or more other clients in response to the interaction (“For example, when the online community is a blog, the user who writes a very pertinent comment to a discussion gets a high reputation score for the comment whereas another user who writes irrelevant comments gets a low reputation score”, Paragraph 0066 and 0094, also see 0091-92 and 0129), one or more values of the third level being associated with generating one or more awards (badge on the profile, Paragraph 0130) based on a determination generated by combining the one or more values of the first level and the second level; and (“These users may be given preferential treatment by the online community. For example, a video sharing community can identify a user with highest rank in entertainment and then give this user a specific badge on the profile to signify that the user is the best in sharing videos related to entertainment”, Paragraph 0130)
causing display via the network of data representing different types of the visual feedback in user interface portions associated with the one or more user interfaces (“The reputation profile for all the users of an online community is displayed on the online community through Reputation Profile Displayer 212. Reputation Profile Displayer 204 receives reputation profile information from Reputation Controller 204 and sends it to the online communities. According to an embodiment of the invention, the reputation profile of users is sent to the online communities periodically. According to another embodiment of the invention, the reputation profiles of users are sent to the online community on demand, as and when online community sends request for reputation profile of a user.”, Paragraph 0053), the data representing different types of the visual feedback configured to cause display of a first user interface portion structured to present visual feedback quantifying the interaction (see interaction quantification in Paragraphs 0045, 0094, and 0111) based on the input data between with the client and the online community, […] (“According to an embodiment of the invention the domain specific reputation scores and ranks are displayed along with reputation profile 1000 of the user”, Paragraph 0130 and see 0067), and further configured to cause display of a second user interface portion structured to present […]  visual feedback quantifying the feedback data transmitted by the one or more other clients in response to the interaction […]  (“For example, a video sharing community can identify a user with highest rank in entertainment and then give this user a specific badge on the profile to signify that the user is the best in sharing videos related to entertainment”, Paragraph 0130; also see the reputation profile in Figure 10 and Paragraph 120).
Wherein the one or more programs include executable instructions to implement at least one of the one or more feedback interfaces (claim 18) (Paragraph 0139).
While Gupta teaches the quantification, feedback and awarding analysis of user interactions within an online community, the reference does not disclose:
the first visual feedback in the first user interface portion being displayed privately at the client,
a second visual feedback quantifying the feedback data transmitted by the one or more other clients in response to the interaction, the second visual feedback in the second user interface portion being displayed semiprivately to a subset of clients associated with the online community;
determining at least one value of the first level indicating the quantification of the interaction between the client and the online community falls below a threshold rate;
generating a notification to transmit to the client, responsive to determining the at least one value, to display an alert of a targeted mission to engage interactively via an action for performance with the online community with a resource constraint including a time limit; and
presenting a dynamic indicator at the client that is updated automatically based on data representing performance of the action.
However Dumas teaches:
the first visual feedback in the first user interface portion being displayed privately at the client, a second visual feedback quantifying the feedback data transmitted by the one or more other clients in response to the interaction, the second visual feedback in the second user interface portion being displayed semiprivately to a subset of clients associated with the online community (set badge profiles as private, public or protected in the layout of the interface, see Paragraph 0027 and 0038);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reputation profile in Figure 10 of Gupta which shows a reputation score/rank indicative of the frequency of the interaction of a user with the online community to include two separate visual feedbacks that are set to different privacy levels, as taught in Gupta, in order to protect the privacy of the user’s achievements and memberships with organizations (see par. 0038). 
While Gupta teaches the quantification, feedback and awarding analysis of user interactions within an online community and Dumas teaches the privacy settings of the badges, the references in combination do not disclose:
determining at least one value of the first level indicating the quantification of the interaction between the client and the online community falls below a threshold rate;
generating a notification to transmit to the client, responsive to determining the at least one value, to display an alert of a targeted mission to engage interactively via an action for performance with the online community with a resource constraint including a time limit; and
presenting a dynamic indicator at the client that is updated automatically based on data representing performance of the action.
However Castellani teaches:
determining at least one value of the first level indicating the quantification of the interaction between the client and the online community falls below a threshold rate; generating a notification to transmit to the client, responsive to determining the at least one value, to display an alert of a targeted mission to engage interactively via an action for performance with the online community (“by detecting a level of activity below a predetermined level, community cricket 46 takes action to re-awaken the community. For example, in the case of a news group, cricket 46 may post a new message to be read by the users.”, Col. 4 lines 1-12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the interaction activity collected in Gupta and the awarded interactions in Dumas to include determining at least one value of the first level indicating the quantification of the interaction between the client and the online community falls below a threshold rate; generating a notification to transmit to the client, responsive to determining the at least one value, to display an alert of a targeted mission to engage interactively via an action for performance with the online community, as taught in Castellani, as merchants need ways of reinvigorating their communities of customers or else they will go out of business (their community will eventually die). (see Col. 2 lines 15-20)
While Gupta teaches the quantification, feedback and awarding analysis of user interactions within an online community and Dumas teaches the privacy settings of the badges and Castellani teaches the sending of a message to a community that is below a threshold of interaction, the references in combination do not disclose:
[action] with a resource constraint including a time limit; and
presenting a dynamic indicator at the client that is updated automatically based on data representing performance of the action.
However Moore teaches:
[action] with a resource constraint including a time limit; and presenting a dynamic indicator at the client that is updated automatically based on data representing performance of the action. (as shown in Figure 8). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the interaction activity collected in Gupta and the awarded interactions in Dumas and the determination of the activity level in Castellani to include [action] with a resource constraint including a time limit; and presenting a dynamic indicator at the client that is updated automatically based on data representing performance of the action, as taught in Moore, in order to encourage users to apply actions to messages through positive and negative feedback (abstract). 
Regarding claim 3, Gupta in view of Dumas in view of Castellani in further view of Moore teaches the limitations set forth above and Gupta further discloses:
further comprising using a first level module to generate the first level of the plurality of metrics. (“For example, in a blog, a comment posted by the user having the highest rank is highlighted. This motivates users to contribute better content in the online community”, Paragraph 0071; also see plug in which is the software that executes the application software, Paragraph 0028).
Regarding claim 4, Gupta in view of Dumas in view of Castellani in further view of Moore teaches the limitations set forth above and Gupta further discloses:
comprising further comprising using a second level module to generate the second level of the plurality of metrics. (“For example, when the online community is a blog, the user who writes a very pertinent comment to a discussion gets a high reputation score for the comment whereas another user who writes irrelevant comments gets a low reputation score”, Paragraph 0066 and 0094, also see 0091-92 and 0129; see Feedback 902, Paragraph 0091; also see plug in which is the software that executes the application software, Paragraph 0028 )
Regarding claim 5, Gupta in view of Dumas in view of Castellani in further view of Moore teaches the limitations set forth above and Gupta further discloses:
comprising further comprising using a third level module to generate the third level of the plurality of metrics (“These users may be given preferential treatment by the online community. For example, a video sharing community can identify a user with highest rank in entertainment and then give this user a specific badge on the profile to signify that the user is the best in sharing videos related to entertainment”, Paragraph 0130; also see plug in which is the software that executes the application software, Paragraph 0028)
Regarding claim 6, Gupta in view of Dumas in view of Castellani in further view of Moore teaches the limitations set forth above and Gupta further discloses:
wherein the first level of the plurality of metrics are configured to be quantitatively computed (contribution scores 1-3, Paragraph 0120) and accumulated over a period of time (see date and time 1-3 in 1010) (see Figure 10s).
Regarding claim 7, Gupta in view of Dumas in view of Castellani in further view of Moore teaches the limitations set forth above and Gupta further discloses:
wherein the first level of plurality of metrics are quantitatively computed by evaluating a number of interactions by the client with the website over a period of time and (see claim 6), once quantitatively computed, are configured to quantitatively identify another number of other interactions (feedback to contributions) by the client with an online community associated with the website (“Feedback on a contribution: Feedback on a contribution is any comment, article, reply, rating, vote, testimonial, query and the like in response to a contribution made by a user. Users can provide feedback to each other.”, Paragraph 0032; “Contributions made by user 100 to multiple online communities 102 may be in the form of comment, reply, query, photo, video or any other input given by the user to an online community 102. A user can give a rating to contributions made by other users. This rating may be quantitative or qualitative. The rating can be given to a user, a user's contribution, the online community as a whole on which the contribution is made and the like. Contributions can also be in the form of a user vote on an ongoing discussion in the online community. For example, if the online community is a blog, the contribution may be a comment on the blog. Similarly, if the online community is a Wiki, the contribution may be in the form of an article. In other embodiments, contribution by the user may be in the form of feedback, reply, query or any other input given by the user to an online community. Users 100 of the Online Community 102 give feedback on contributions made by each other. For example, if user A inputs a new post on a blog, other users can view the blog and provide their comment, rating etc on the blog. This comment, rating etc provided on user A's contribution is termed as feedback.”, Paragraph 0051). 
Regarding claim 8, Gupta in view of Dumas in view of Castellani in further view of Moore teaches the limitations set forth above and Gupta further discloses:
wherein the first level of plurality of metrics is configured to be compared to one or more other clients using other input data to determine a ranking (“For example, in a blog, a comment posted by the user having the highest rank is highlighted. This motivates users to contribute better content in the online community”, Paragraph 0071; also see 0100 and 0043).
Regarding claim 9, Gupta in view of Dumas in view of Castellani in further view of Moore teaches the limitations set forth above and Gupta further discloses:
wherein the feedback data is configured to render a visual display on the client or another client (“Reputation Profile Displayer” elements 212 and 512 and see Paragraph 0053)
Regarding claim 11, Gupta in view of Dumas in view of Castellani in further view of Moore teaches the limitations set forth above and Gupta further discloses:
wherein the second level of the plurality of metrics is configured to be determined by a second level feedback module configured to evaluate one or more types (category) of second level metrics determined from other input data transferred to the second level feedback module by one or more other clients (“At step 302, contribution information for the contributions made by the user across multiple online communities 102 is obtained. Contribution information has all the information available for a contribution made by the user along with the contribution. The contribution information includes the feedback for the contribution provided by other users. The contribution information also includes the date and time of submission of the contribution and the time of submission of the feedback for the contribution. According to an embodiment of the invention, contribution information contains the information about the category to which the contribution belongs. For example, contribution information can have information on whether the contribution is an article, a comment on an article, rating for a contribution”, Paragraph 0056).
Regarding claim 12, Gupta in view of Dumas in view of Castellani in further view of Moore teaches the limitations set forth above and Gupta further discloses:
wherein the second level of the plurality of metrics is determined based on a type. (“At step 302, contribution information for the contributions made by the user across multiple online communities 102 is obtained. Contribution information has all the information available for a contribution made by the user along with the contribution. The contribution information includes the feedback for the contribution provided by other users. The contribution information also includes the date and time of submission of the contribution and the time of submission of the feedback for the contribution. According to an embodiment of the invention, contribution information contains the information about the category to which the contribution belongs. For example, contribution information can have information on whether the contribution is an article, a comment on an article, rating for a contribution”, Paragraph 0056).
Regarding claim 13, Gupta in view of Dumas in view of Castellani in further view of Moore teaches the limitations set forth above and Gupta further discloses:
wherein the second level of the plurality of metrics is determined based on a topic category. (“At step 302, contribution information for the contributions made by the user across multiple online communities 102 is obtained. Contribution information has all the information available for a contribution made by the user along with the contribution. The contribution information includes the feedback for the contribution provided by other users. The contribution information also includes the date and time of submission of the contribution and the time of submission of the feedback for the contribution. According to an embodiment of the invention, contribution information contains the information about the category to which the contribution belongs. For example, contribution information can have information on whether the contribution is an article, a comment on an article, rating for a contribution”, Paragraph 0056).
Regarding claim 14, Gupta in view of Dumas in view of Castellani in further view of Moore teaches the limitations set forth above and Gupta further discloses:
 wherein the second level of the plurality of metrics is configured to render on a display, the display also being configured to display the first level of the plurality of metrics with the second level of plurality of metrics (“According to an embodiment of the invention, domain specific reputation scores are calculated for all users across plurality of online communities with respect to each domain. Based on the domain specific reputation score a rank is calculated for a user in a particular domain. In one embodiment, rank for a user in a particular domain is calculated with respect to all users in a single online community. In another embodiment, the rank for the user is calculated with respect to other users across a plurality of online communities. Therefore, a user will have a different domain specific reputation score and rank for each domain, representing his/her expertise in that domain.”, Paragraph 0129; displayed in Paragraph 0130)
Regarding claim 16, Gupta in view of Dumas in view of Castellani in further view of Moore teaches the limitations set forth above and Gupta further discloses:
wherein the third level of the plurality of metrics includes display data configured to visually render the third level of the plurality of metrics after the second level of the plurality of metrics is displayed (“In accordance with an embodiment of the invention, the reputation score can be used to create a 'hall of fame' of users. For example, in a video sharing community users who consistently maintain a rank in top 100 for 3 continuous years are identified and are honored with a badge of Hall of Fame to give recognition for their good participation.”, Paragraph 0072 and 0129).
Regarding claim 17, Gupta in view of Dumas in view of Castellani in further view of Moore teaches the limitations set forth above and Gupta further discloses:
wherein the second level of the plurality of metrics includes display data configured to visually render the second level of the plurality of metrics after the first level of the plurality of metrics is displayed (“According to an embodiment of the invention, domain specific reputation scores are calculated for all users across plurality of online communities with respect to each domain. Based on the domain specific reputation score a rank is calculated for a user in a particular domain. In one embodiment, rank for a user in a particular domain is calculated with respect to all users in a single online community. In another embodiment, the rank for the user is calculated with respect to other users across a plurality of online communities. Therefore, a user will have a different domain specific reputation score and rank for each domain, representing his/her expertise in that domain. [0130] According to an embodiment of the invention the domain specific reputation scores and ranks are displayed along with reputation profile 1000 of the user”, Paragraph 0129). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. Pub. No. 20080109491) in view of Dumas (US 20130097169) in view of Castellani (US 6742032) in view of Moore (US 20130006403) in view of Schwartz (U.S. Pub. No. 20130116044). 
Regarding claim 10, Gupta in view of Dumas in view of Castellani in further view of Moore teaches the limitations set forth above. While Gupta teaches the evaluation of data received from user contributions and the corresponding feedback of user, the combination does not expressly disclose:
wherein the second level of the plurality of metrics is configured to be filtered using one or more demographic characteristics
However Schwartz teaches:
wherein the second level of the plurality of metrics is configured to be filtered using one or more demographic characteristics (Sorting of the leaderboard in Paragraph 0134). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the evaluation of the user data in Gupta in view of Dumas in view of Castellani in further view of Moore to include wherein the second level of the plurality of metrics is configured to be filtered using one or more demographic characteristics, as taught in Schwartz, in order to increase competition amongst a particular group of users. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. Pub. No. 20080109491) in view of Dumas (US 20130097169) in view of Castellani (US 6742032) in view of Moore (US 20130006403) in view of Gladwin (U.S. Pub. No. 20120198197). 
Regarding claim 15, Gupta in view of Dumas in view of Castellani in further view of Moore teaches the limitations set forth above. 
 Gupta further discloses wherein the second level of the plurality of metrics is configured to include a quantified amount of a user interactions with the online community based on evaluations associated with other users (“The reputation score is used as an indicator to evaluate the quality of contribution made by user 100. A user having high reputation score would be expected to give contributions of high quality”, Paragraph 0058-59 and see 0132), 
 While Gupta teaches the evaluation of data received from user contributions and the corresponding feedback of user which is stored in a database (804), Gupta in view of Dumas in view of Castellani in further view of Moore does not expressly disclose:
the quantified amount being stored in one or more databases structured in a cloud-based data storage architecture.
However Gladwin teaches:
the quantified amount being stored in one or more databases structured in a cloud-based data storage architecture (“a memory utilization indicator”, Paragraph 0107; cloud computing in Paragraph 0158).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the database storing the evaluation of the user data in Gupta in view of Dumas in view of Castellani in further view of Moore to the quantified amount being stored in one or more databases structured in a cloud-based data storage architecture, as taught in Gladwin, in order to balance the storage of the data (abstract). 
Response to Arguments
The rejection under 35 USC 101 has been withdrawn as the claims now integrate the judicial exception into a practical application. The implementation of the private, semiprivate and dynamic indicator components of the interface provides significantly more than a standalone interface simply displaying a result, but rather interacts with the limitations of the abstract idea and integrates the judicial exception. The claims now recite limitations applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. 
The rejection under 35 USC 112 has been withdrawn in view of the amendment.
Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive for the reasons set forth below. 
With respect to the remarks directed to 35 USC 102 and 103, the rejection above has been updated and now relies on the teachings from Dumas, Castellani, and Moore to teach the claimed invention of the independent claims. The remarks are determined to be moot in view of the updated rejection above. 

Related References Not Cited 
Tarjan (US 20120150759) teaches the non-gaming online achievement award system. The user behavior data is analyzed in order to determine an online achievement award.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        6/30/2022